One Arin Park Phone 732-671-2244 Certified Public Accountants 1715 Highway 35 & Managemnt Consultants Middletown, NJ 07748 March 1, 2013 Mr. Chris Angle Classic Rules Judo Championships, Inc. 100 Research Drive, Suite 16 Stamford, CT 06906 Dear Mr. Angle, As a result of Meyler & Company, LLC (“Meyler”) combining its practice with Cowan, Gunteski, & Company, P.A., (“Cowan”), the clients ofMeyler became clients of Cowan. As a result of the combination, the client-auditor relationship between Classic Rules Judo Championships, Inc. (Commission File Number 000-1445831) and Meyler, independent registered public accounting firm, has ceased effective March 1, 2013. Sincerely, /s/Meyler & Company, LLC cc: PCAOB Letter File Office of the Chief Accountant Securities and Exchange Commission treet N.E. Washington, D.C. 20549-7561
